By the Court.
In a civil action for partition. L., who was tenant by the curtesy in one undivided fourth of the premises, and his children, who held the fee of said fourth part subject to said estate by the curtesy, were parties defendant. L. made no claim, and a decree entered in 1862, did not recognize title in him, but set apart to each of his children in fee simple absolute, a distinct parcel of the land. Each child entered and held possession, and one of them, for value, duly conveyed her parcel to H. In 1877, L. sued EL, asking possession of the premises and damages. H. pleaded the decree of 1862 in estoppel. The trial court sustained his defense. Held: This was right. The decree defined and determined, as between all the par-, ties thereto, the nature and extent of their respective interests. It recognized no right in L., and, in legal effect, found that he had no title. So long as that decree remains Unreversed he cannot assert against his child, or her grantee, any claim that would lessen the estate then adjudged to be hers.

Judgment affirmed.